Citation Nr: 1008774	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  00-19 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Smith, Counsel




INTRODUCTION

The Veteran served on active duty from June 1972 to January 
1973, with prior and subsequent service in the Mississippi 
Army National Guard.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Jackson, Mississippi, that denied the benefit sought 
on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets the additional delay, 
the claim cannot be fairly adjudicated without further 
development.

The Veteran seeks service connection for a right knee 
disorder.  There is no dispute that a current diagnosis 
exists; the medical evidence shows several surgical 
procedures to the Veteran's knee, and a diagnosis of a medial 
meniscus tear, plica, and chondrocalcinosis, documented in a 
November 2000 VA treatment report for example.

As for the in-service incurrence of the condition, the claims 
file contains very limited, and mostly illegible, service 
treatment records.  In such a case, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has 
a heightened duty in a case where the service medical records 
are presumed destroyed).  Prior Board remands have ordered 
development 


in this regard, and exhaustive attempts to obtain legible 
copies of the Veteran's service treatment records have been 
made.  Nevertheless, as pointed out by the Veteran's 
representative in a February 2010 brief, one final attempt to 
obtain these records is possible.  In a July 2009 response 
from the Adjutant General's Office of the Department of the 
Army and Air Force Mississippi National Guard, the RO was 
directed to contact the U.S. Army Reserve Personnel Command 
in order to obtain records.  In September and November 2009, 
the RO requested records from this facility.  In December 
2009 a response was received from the National Personnel 
Records Center directing the RO to make the request through 
the Personnel Information Exchange System (PIES).  This was 
not accomplished.  While the request may likely prove 
fruitless, the RO should make one final attempt to obtain the 
missing records via the PIES system as directed in the 
December 2009 letter.

Moreover, regardless of the outcome of the above development, 
the claim cannot be adjudicated without a VA examination.  In 
the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4) (2009). Such an examination or opinion 
is necessary to make a decision on a claim if all of the lay 
and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.

Here, as noted, the Veteran has a current diagnosis 
pertaining to his right knee.  Of the service treatment 
records we do have, the Board notes that the Veteran 
complained of knee problems in Reports of Medical History 
dated from December 1971 and February 1976.  In light of VA's 
failure to obtain his remaining service treatment records, 
and the poor quality of the records in existence, the 
evidence must be viewed in the most favorable light possible 
to the Veteran.  Simply put, in-service knee problems are 
documented, the Veteran has a current diagnosis, and he 


has never been afforded a VA examination for a nexus opinion.  
Such an opinion must be obtained before the claim can be 
fairly adjudicated.

Finally, the Board notes that the most current treatment 
records are six years old and dated from 2004.  The Veteran 
should be asked if he has received treatment pertaining to 
his knee since 2004, and if so, those records should be 
requested.

Accordingly, the case is REMANDED for the following action:

1.  In follow-up to the July 2009 
response from the Adjutant General's 
office, ensure that VA has complied with 
its duty to assist the Veteran under 
38 C.F.R. § 3.159(c)(2) by requesting all 
service medical and personnel records 
from the U.S. Army Reserve Personnel 
Command via PIES (per the December 2009 
response from the NPRC).  Associate all 
such records with the Veteran's claim 
folder.  

2.  Ask the Veteran if he has received 
treatment for his right knee since 2004 
from any VA or private medical facility.  
Thereafter, undertake any development 
necessary to obtain and associate with 
the claims file any such treatment 
records.

3.  Afford the Veteran a VA examination 
to ascertain the nature and etiology of 
his right knee disorder.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly the in-service complaints of 
knee problems in Reports of Medical 
History dated from December 1971 and 
February 1976, and offer comments and an 
opinion 


addressing whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the Veteran's 
currently diagnosed right knee disorder 
had its onset during service or is in any 
other way causally related to his active 
service.
	
The VA examiner should further opine on 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that there have been manifestations of 
the Veteran's right knee disorder 
continuously since service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

After all of the above actions have been completed, 
readjudicate the Veteran's claim.  If the claim remains 
denied, issue to the Veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  
	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


